PER CURIAM.
Sammie Jones appeals the district court’s orders dismissing his civil actions as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) (West Supp.2001). We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm both orders on the reasoning of the district court. See Jones v. United States, Nos. CA-01-62MC; CA-01-63-MC (E.D. Va., filed Sept. 5, 2001; entered Nov. 21 & 23, 2001). Additionally, while we grant Jones’ motions to proceed in forma pauperis, we deny his motion to subpoena the court reporter, as well as his “Petition for Review,” and dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*148fore the court and argument would not aid the decisional process.

AFFIRMED.